MEMORANDUM **
Monserrat Cantu-Cruz appeals from the 46-month sentence imposed following his guilty plea conviction for illegal entry after deportation, in violation of 8 U.S.C. § 1326(a), as enhanced by (b)(1). We have jurisdiction pursuant to 28 U.S.C. § 1291. The parties’ joint motion for a limited remand pursuant to United States v. Ameline, 409 F.3d 1073, 1084-85 (9th Cir.2005) (en banc), is GRANTED and the sentence is REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.